DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Applicant’s Specification Amendments (filed on 07/08/2022) amending ¶[0045] are persuasive in resolving the following minor informalities:
“Second peripheral internal electrode” designated as 40b.
“Second internal electrode layer” designated as 16b.

The specification objections cited in the last office action (mailed on 05/12/2022) are withdrawn.

Response after Ex Parte Quayle Action
Applicant’s Response after Ex Parte Quayle Action (filed on 07/08/2022) has been fully considered and are persuasive. The objections of the specification have been withdrawn, as indicated above.

	The allowances of independent claim 1 that were filed on 08/14/2020 and re-filed on 07/08/2022 has been fully considered and is persuasive due to the claim defining the following structural limitations of the “first and second internal electrode layers”:
First internal electrode layer includes the first peripheral internal electrode having the frame shape and the first inside internal electrode located inside the first peripheral internal electrode.
Second internal electrode layer includes the second peripheral internal electrode having the frame shape and the second inside internal electrode located inside the second peripheral internal electrode.
Metallic species included in each of the first peripheral internal electrode and the second peripheral internal electrode that is different from the metallic species included in each of the first inside internal electrode and the second inside internal electrode.
The metallic species included in each of the first peripheral internal electrode and the second peripheral internal electrode includes more or equal to about 50% of the metallic species different from the metallic species included in each of the first inside internal electrode and the second inside internal electrode.
And the width direction connecting the first lateral surface and the second lateral surface of about 5 μm<a1 where at least one of the dimensions of the width of the first peripheral internal electrode closest to the first lateral surface and the dimension of the width of the first peripheral internal electrode closest to the second lateral surface is a1.
And the width of about 5 μm<a2 where at least one of the dimensions of the width of the second peripheral internal electrode closest to the first lateral surface and the dimension of the width of the second peripheral internal electrode closest to the second lateral surface is a2.
	

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer ceramic electronic component comprising: …a first peripheral internal electrode having a frame shape and a first inside internal electrode located inside the first peripheral internal electrode; the second internal electrode layer includes, on a same ceramic layer of the plurality of ceramic layers, a second peripheral internal electrode having a frame shape and a second inside internal electrode located inside the second peripheral internal electrode; a metallic species included in each of the first peripheral internal electrode and the second peripheral internal electrode is different from a metallic species included in each of the first inside internal electrode and the second inside internal electrode; the metallic species included in each of the first peripheral internal electrode and the second peripheral internal electrode includes more than or equal to about 50% of a metallic species different from the metallic species included in each of the first inside internal electrode and the second inside internal electrode; and in a width direction connecting the first lateral surface and the second lateral surface, about 5 μm<a1 where at least one of a dimension of a width of the first peripheral internal electrode closest to the first lateral surface and a dimension of a width of the first peripheral internal electrode closest to the second lateral surface is a1, and about 5 μm<a2 where at least one of a dimension of a width of the second peripheral internal electrode closest to the first lateral surface and a dimension of a width of the second peripheral internal electrode closest to the second lateral surface is a2, as recited in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole with the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847